id office uilc cca_2008070818243142 -------------- number release date from ------------------------- sent tuesday july pm to ---------------------- cc subject interest_netting for unresolved periods - informal your questions as i understand them are as follows what should the service do when it receives a request for interest_netting under sec_6621 and one or more of the identified periods is still under examination unresolved periods more specifically is there any such creature as a protective interest_netting claim if the service has accepted requests for netting under sec_6621 that include unresolved periods should the claims be denied answer sec_1 in my opinion it is not appropriate for taxpayers to claim the benefits of interest_netting for unresolved periods interest_netting is available under sec_6621 only to the extent that for any period interest is payable under subchapter_a and allowable under subchapter_b on equivalent underpayments and overpayments by the same taxpayer this presumes there exists both overpayment and underpayment interest for overlapping periods which itself presumes that there is an overpayment and an underpayment upon which the interest could be computed no final principal upon which interest can be computed so the statutory requirements cannot be met if a period is still under examination there is fn even if it is clear that an overpayment or underpayment will ultimately occur and that it is only the final amount of underpayment or overpayment as of yet unresolved i think the request for netting is premature and should be disallowed to the extent unresolved the request for netting may be partially allowed to the extent of the resolved available periods of overlap requests for netting just like claims for refund are subject_to periods of limitation for a reason the purpose of a period of limitation is to avoid stale claims and to ensure that the necessary information is available to be considered it is well established that for interest_netting to apply the periods of limitation for both overlapping periods must be open see revproc_2000_26 2000_1_cb_1257 and 467_f3d_1322 fed cir cert_denied 127_sct_2033 apr a protective claim is a creature of administrative convenience and is not statutorily provided absence of published guidance authorizing and specifying how a taxpayer may make a protective netting claim they should not be accepted in the of primary concern is that all similarly situated taxpayers all be treated the same thus it is important to establish a service wide initiative to ensure that any pending protective netting claims are consistently resolved since in my opinion there is no legal authority for accepting a protective netting request it is appropriate to deny the request to the extent that it involves unresolved periods feel free to call if you have any questions __________________________________ fn there are reasons too numerous to mention why overpayment interest and underpayment interest may not be appropriate even after a particular tax_year is finally resolved also at what point in an exam is close enough to resolution to be able to file a request for netting from an historical perspective while the service tries to accommodate taxpayers as much as legally permissible we cannot do so to the extent that the accommodation adversely affects administering the tax laws two examples where the service has limited its accommodations to taxpayers for the benefit of efficient tax_administration include the service's application of sec_6601 which permits the service in its discretion to apply an overpayment to satisfy an underpayment thereby affecting the computation of interest on these amounts and by not allowing taxpayers to dump money on the government to suspend the accruing of interest on potential deficiencies unless the relevant revenue procedures are followed on balance these restrictions are appropriate under the circumstances
